              Case 2:20-cr-00087-RSM Document 65 Filed 03/25/21 Page 1 of 4




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    UNITED STATES OF AMERICA,
                                                       CASE NO. CR20-87RSM
 9
                     Plaintiff
10                                                     ORDER DENYING MOTION FOR
             v.                                        REVIEW OF DETENTION ORDER
11
      DARIO FARIAS-VALDOVINOS,
12
                     Defendant.
13

14
            This matter comes before the Court on the Motion for Review of Detention Order filed
15
     by Defendant Dario Farias-Valdovinos. Dkt. #54. The Court has determined that oral argument
16

17   is unnecessary. Mr. Farias-Valdovinos moves for review of Magistrate Judge Tsuchida’s July

18   31, 2020, Order that he be detained pending trial, Dkt #35, as well as the decision denying Mr.

19   Farias-Valdovinos’s motion to reopen his detention hearing issued on February 12, 2021, Dkt.
20   #53. Although he mentions health issues he faces while in detention, the majority of his Motion
21
     focuses on the charges and history and characteristics of Mr. Farias-Valdovinos.
22
            An appeal of a magistrate’s detention order is governed by 18 U.S.C. § 3145(b), which
23
     provides that “[i]f a person is ordered detained by a magistrate judge… the person may file, with
24

25   the court having original jurisdiction over the offense, a motion for revocation or amendment of

26   the order.” The District Court judge with original jurisdiction then reviews de novo the

27


     ORDER DENYING MOTION FOR REVIEW OF DETENTION ORDER – 1
               Case 2:20-cr-00087-RSM Document 65 Filed 03/25/21 Page 2 of 4




     Magistrate Judge’s detention order. See United States v. Koenig, 912 F.2d 1990, 1192 (9th Cir.
 1

 2   1990). In ruling on a motion for pretrial detention, the Court must answer the same questions as

 3   the Magistrate Judge; whether any condition or combination of conditions will reasonably assure

 4   the appearance of the defendant as required, and the safety of any other person and the
 5
     community. 18 U.S.C. § 3142(f). The United States typically bears the burden of showing that
 6
     defendant poses a danger to the community by clear and convincing evidence, and it bears the
 7
     burden of showing that a defendant poses a flight risk by a preponderance of the evidence. United
 8
     States v. Gebro, 948 F.2d 1118, 1120 (9th Cir. 1991). However, the Bail Reform Act expressly
 9

10   provides that:

11                    [s]ubject to rebuttal by the person, it shall be presumed that no
                      condition or combination of conditions will reasonably assure the
12                    appearance of the person as required and the safety of the
                      community if the judicial officer finds that there is probable cause
13
                      to believe that the person committed. . . an offense listed in section
14                    2332b(g)(5)(B) of title 18, United States Code, for which a
                      maximum term of imprisonment of 10 years or more is prescribed…
15
     18 U.S.C. § 3142(e).
16

17          The Bail Reform Act identifies four factors that a court should consider in analyzing a

18   detention motion: “(1) the nature and circumstances of the offense charged, including whether

19   the offense is a crime of violence . . . ; (2) the weight of the evidence against the person; (3) the
20   history and characteristics of the person, including [] the person’s character, physical and mental
21
     condition, family ties, employment, financial resources, length of residence in the community,
22
     community ties, past conduct, history relating to drug or alcohol abuse, criminal history, and
23
     record concerning appearance at court proceedings . . .; and (4) the nature and seriousness of the
24

25   danger to any person or the community that would be posed by the person’s release.” 18 U.S.C.

26   § 3142(g).

27


     ORDER DENYING MOTION FOR REVIEW OF DETENTION ORDER – 2
              Case 2:20-cr-00087-RSM Document 65 Filed 03/25/21 Page 3 of 4




            The Government has accurately recounted the charges facing Defendant Farias-
 1

 2   Valdovinos and the procedural history of this case, Dkt. #56 at 2–4, and the Court finds it

 3   unnecessary to restate background information well known to the parties. Defendant is alleged

 4   to have participated in a conspiracy to distribute cocaine in large quantities. The Government
 5
     thus brings charges under 21 U.S.C. § 841(a)(1) and (b)(1)(A), and § 846. This offense carries
 6
     a 10-year mandatory minimum sentence.
 7
            A detention order may be reopened “at any time before trial if the judicial officer finds
 8
     that information exists that was not known to the movant at the time of the hearing and that has
 9

10   a material bearing on the issue whether there are conditions of release that will reasonably assure

11   the appearance of such person as required and the safety of any other person and the community.”
12   18 U.S.C. § 3142(f).
13
            As an initial matter, the Court finds that Mr. Farias-Valdovinos has failed to set forth new
14
     information that has a material bearing. Defendant has submitted that he now has a “solid
15
     proposed release address with pro-social family members who are upstanding members of their
16

17   community,” Dkt. #54 at 6, but the Court agrees with the Government that detention was ordered

18   primarily because of his flight risk. Defendant has failed to demonstrate how a suitable release

19   address lowers his risk of flight. Defendant points to certain medical issues, currently being
20   addressed by BOP, but these too have no material basis on his risk of flight.
21
            There is a presumption of detention in this case under 18 U.S.C. § 3142(e). The Court
22
     has reviewed the briefing, attachments, and the entire record and finds no basis to question Judge
23
     Tsuchida’s initial reasons for detention or denial of Defendant’s Motion to Reopen Detention.
24

25   The Court agrees with the following analysis from Judge Tsuchida:

26                  The Court ordered defendant detained because he is charged with an
                    offense carrying a presumption of detention; he is a flight risk being
27


     ORDER DENYING MOTION FOR REVIEW OF DETENTION ORDER – 3
               Case 2:20-cr-00087-RSM Document 65 Filed 03/25/21 Page 4 of 4




                      a citizen of Mexico who has been removed before, faces a
 1                    mandatory ten year prison sentence and has the incentive to flee, and
 2                    can flee to a foreign country. The government also proffered
                      defendant took steps to avoid arrest by allegedly trying to conceal
 3                    his identity and his whereabouts by obtaining a new phone and
                      registering it to an address at which he did not live.
 4
                      Defendant argues his nieces' offer that he can live with her is a new
 5
                      circumstance that provides grounds to reopen detention. But this
 6                    offer does not offset the danger of flight found at the detention
                      hearing and is thus not grounds to reopen.
 7
                      Defendant also argues he should be released because his kidney
 8                    stones are not adequately being treated at the FDC. But the motion
                      he submitted indicates the FDC had defendant examined and treated
 9
                      for kidney stones at an outside emergency room, that he was given
10                    medication that has not resolved his kidney stones and he is
                      currently receiving ibuprofen for pain complaints. This recitation
11                    does not establish inadequate medical care. Finally, defendant
                      contends he contracted COVID-19 at the FDC. He presents nothing
12                    showing how this fact alone merits reopening.
13
     Dkt. #53 at 2.
14
            The Court agrees with the Government that “Farias-Valdovinos poses a serious risk of
15
     voluntary nonappearance on these charges” based on the record before Judge Tsuchida. See Dkt.
16

17   #56 at 6. The Court finds that the weight of the evidence, though it is the least important factor,

18   weighs in favor of detention in this case.

19          Having reviewed the briefing, along with the remainder of the record, the Court hereby
20   finds and ORDERS that the Motion for Review of Detention Order, Dkt. #54, is DENIED.
21

22
            DATED this 25th day of March, 2021.
23

24

25                                                  A
                                                    RICARDO S. MARTINEZ
26                                                  CHIEF UNITED STATES DISTRICT JUDGE

27


     ORDER DENYING MOTION FOR REVIEW OF DETENTION ORDER – 4
